EXHIBIT 10.3

 

REAFFIRMATION AGREEMENT

 

THIS REAFFIRMATION AGREEMENT (this “Agreement”) is effective as of the 27th day
of September, 2016, by the undersigned in favor of ACF FINCO I LP, a Delaware
limited partnership (“Lender”).

 

RECITALS:

 

GEE GROUP INC. (formerly GENERAL EMPLOYMENT ENTERPRISES, INC.), a corporation
organized under the laws of the State of Illinois (“GEE”), TRIAD PERSONNEL
SERVICES, INC., a corporation organized under the laws of the State of Illinois
(“TPS”), BUSINESS MANAGEMENT PERSONNEL, INC., a corporation organized under the
laws of the State of Ohio (“BUMPS”), BMPS, INC., a corporation organized under
the laws of the State of Ohio (“BMPSOH”), BMCH, INC., a corporation organized
under the laws of the State of Ohio (“BMCH”), BMCHPA, INC., a corporation
organized under the laws of the Commonwealth of Pennsylvania (“BMCHPA”), and
TRIAD LOGISTICS, INC., a corporation organized under the laws of the State of
Ohio (“Triad”), SCRIBE SOLUTIONS, INC., a corporation organized under the laws
of the State of Florida (“Scribe”), AGILE RESOURCES, INC., a corporation
organized under the laws of the State of Georgia, (“Agile”), ACCESS DATA
CONSULTING CORPORATION, a corporation organized under the laws of the State of
Colorado (“Access Data”), and PALADIN CONSULTING, INC., a corporation organized
under the laws of the state of Texas (“Paladin”, and collectively with the
foregoing, “Borrower”), and Lender are parties to a Loan and Security Agreement
dated as of September 27, 2013, as amended by a First Amendment effective as of
December 31, 2013, by a Second Amendment effective as of December 3, 2014, by a
Third Amendment, Consent and Waiver dated as of April 1, 2015, by a Fourth
Amendment, Consent and Waiver dated as of June 15, 2015, by a Fifth Amendment,
Consent and Waiver dated as of August 1, 2015, by a Sixth Amendment, Consent and
Waiver dated as of September 18, 2015, by a Seventh Amendment, Consent and
Waiver effective as of October 4, 2015, and by an Eighth Amendment, Consent and
Waiver dated as of January 1, 2016 (as so amended “Credit Agreement”), in
connection with which Borrower delivered to Lender an Amended and Restated
Revolving Credit Note dated January 1, 2016 in a maximum principal amount of
$10,000,000 (the “Revolving Credit Note”).  The Credit Agreement, the Revolving
Credit Note, and all other agreements, documents and instruments executed and/or
delivered in connection therewith, including the “Amendment Documents, as
defined below, as the same may have been amended, restated, extended, replaced
or otherwise modified from time to time prior to the date hereof or in
connection with the Amendment Documents, shall be collectively referred to as
the “Loan Documents”.

 

Each of the undersigned indicated as a “Guarantor” has executed and delivered an
Amended and Restated Guaranty dated on or about September 27, 2013 (a “Guaranty
Agreement”) guaranteeing repayment and performance of the “Obligations” (as such
term is defined in the Credit Agreement) by Borrower to Lender.

 

Each of the undersigned indicated as a “Validity Party” has executed and
delivered a Validity and Support Agreement to Lender (a “Validity Agreement”)
dated on the effective date thereof, pursuant to which such Validity Party has,
among other things, made certain representations, warranties and covenants to
Lender with respect to the validity of information delivered to Lender as
contained in such Validity Agreement.

 

Each of the undersigned indicated as a “Subordinated Creditor” has executed and
delivered a Subordination Agreement to Lender (a “Subordination Agreement”)
dated on the effective date thereof, pursuant to which such Subordinated
Creditor has agreed to subordinate payment of certain indebtedness of GEE owing
to such Subordinated Creditor to the indebtedness of Borrower to Lender, and
such other terms, as contained in such Subordination Agreement.

 

 Page 1 of 5

 



 

The Credit Agreement and the credit facilities extended by Lender to Borrower
pursuant thereto are scheduled to terminate on September 27, 2016.

 

Borrower has requested that Lender extend the Credit Agreement and the Revolving
Credit Note, and to make other changes to the Credit Agreement and the Loan
Documents, pursuant to the terms of a Ninth Amendment dated on or about the date
hereof, and the other agreements, documents and instruments executed and/or
delivered to Lender in connection therewith (collectively, the “Amendment
Documents”).

 

Lender has agreed to the foregoing, subject to and conditioned upon the
reaffirmation and ratification by each of the undersigned of their obligations
to the Lender in connection with the agreements, documents and instruments
described above and otherwise executed and/or delivered to Lender in connection
with the Obligations of Borrower to Lender.

 

AGREEMENT:

 



1.Unless otherwise defined in the recitals, above, or in the body of this
Agreement, below, all capitalized terms contained herein shall have the meanings
ascribed to such terms in the Loan Documents.

 

 

2.Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in any of the Amendment Documents
or the other Loan Documents, Borrower hereby (a) reaffirms to Lender and
ratifies its obligations under the Loan Documents executed and/or delivered by
Borrower, as such Loan Documents may have been amended, restated, extended,
replaced or otherwise modified from time to time prior to the date hereof, and
as any such Loan Documents may be amended, restated, extended, replaced or
otherwise modified by the Amendment Documents (collectively, the “Borrower
Documents”), and (b) ratifies and confirms that each of the Borrower Documents
shall remain in full force and effect and constitute valid and binding
obligations of Borrower, enforceable in accordance with its terms.

 

 

3.Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in any of the Amendment Documents,
the other Loan Documents or in such party’s Guaranty Agreement, each Guarantor
hereby (a) reaffirms to Lender and ratifies its obligations under the Guaranty
Agreement and each of the Loan Documents executed and/or delivered by such
Guarantor, as such Guaranty Agreement and Loan Documents may have been amended,
restated, extended, replaced or otherwise modified from time to time prior to
the date hereof, and as such Guaranty Agreement and Loan Documents may be
amended, restated, extended, replaced or otherwise modified by the Amendment
Documents (collectively, the “Guarantor Documents”), and (b) ratifies and
confirms that each of the Guarantor Documents shall remain in full force and
effect and constitute valid and binding obligations of such Guarantor,
enforceable in accordance with its terms.

 

 

4.Notwithstanding the occurrence of any of the events described in the recitals
hereto or anything to the contrary contained in any of the Amendment Documents,
the other Loan Documents or in such party’s Validity Agreement, each Validity
Party hereby (a) reaffirms to Lender and ratifies its obligations under the
Validity Agreement and each of the Loan Documents executed and/or delivered by
such Validity Party, as such Validity Agreement and Loan Documents may have been
amended, restated, extended, replaced or otherwise modified from time to time
prior to the date hereof, and as such Validity Agreement and Loan Documents may
be amended, restated, extended, replaced or otherwise modified by the Amendment
Documents (collectively, the “Validity Documents”), and (b) ratifies and
confirms that each of the Validity Documents shall remain in full force and
effect and constitute valid and binding obligations of such Validity Party,
enforceable in accordance with its terms.

 

 

5.No change, amendment or modification of this Agreement shall be valid or
binding unless such change, amendment or modification shall be in writing and
duly executed by all parties hereto and consented to by the Lender in writing.



 

 Page 2 of 5

 

 



6.This Agreement shall be governed by and interpreted and construed in
accordance with the internal laws of the State of New York, without regard to
its principles of conflicts of laws, and any dispute hereunder shall be brought
in the appropriate court located in Westchester County, New York.

 

 

7.This Agreement may not be assigned by any party hereto without the prior
written consent of the other parties hereto and Lender, and no party hereto
shall be relieved of its duties, obligations or liabilities under this Agreement
without the express written consent of the other parties hereto and Lender,
regardless of assignments, delegations or other agreements with third parties
which may provide otherwise.

 

 

8.This Agreement shall be binding upon the parties hereto, their successors,
permitted assigns, heirs and legal representatives.

 

 

9.The invalidity of one or more phrases, sentences, clauses or paragraphs
contained in this Agreement shall not affect the validity of the remainder of
this Agreement.

 

 

10.This Agreement contains the entire understanding of the parties with respect
to the subject matter hereof and there are no other oral understandings, terms
or conditions except as expressly stated herein and none of the parties have
relied upon any representation, express or implied, not contained in this
Agreement.

 

 

11.This Agreement may be executed in two (2) or more counterparts, each of which
shall be considered an original, and all of which shall be considered one and
the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]


 

 Page 3 of 5

 



 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

 



BORROWER:

 

 

GEE GROUP INC.

TRIAD PERSONNEL SERVICES, INC.

 

 

By:

 

By:

 

Name:

 

Name:

 

Its:

 

Its:

 

Date:

 

Date:

 

 

BUSINESS MANAGEMENT PERSONNEL, INC.

BMPS, INC.

 

By:

 

By:

 

Name:

 

Name:

 

Its:

 

Its:

 

Date:

 

Date:

 

 

BMCH, INC.

BMCHPA, INC.

 

By:

 

By:

 

Name:

 

Name:

 

Its:

 

Its:

 

Date:

 

Date:

 

TRIAD LOGISTICS, INC.

SCRIBE SOLUTIONS, INC.

 

By:

 

By:

 

Name:

 

Name:

 

Its:

 

Its:

 

Date:

 

Date:

 

AGILE RESOURCES, INC.

ACCESS DATA CONSULTING CORPORATION

 

 

By:

 

By:

 

Name:

 

Name:

 

Its:

 

Its:

 

Date:

 

Date:

 

 

 

 

 

 

PALADIN CONSULTING, INC.

 

 

By:

 

Name:

 

Its:

 

Date:

 



  

 Page 4 of 5

 



 



GUARANTOR

VALIDITY PARTY

     

 

MICHAEL K. SCHROERING

ANDREW J. NORSTRUD



 



SUBORDINATED CREDITORS

 

JAX LEGACY – INVESTMENT I, LLC

 

By:

 

 

Name:

 

Its:

 

 

Date:



 



WILLIAM DANIEL DAMPIER, individually and

 

CAROL LEE DAMPIER, individually and

and collectively with Carol Lee Dampier

 

collectively with William Daniel Dampier

  

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

ENOCH S. TIMOTHY, individually and

DOROTHY TIMOTHY, individually and

collectively with Dorothy Timothy

collectively with Enoch S. Timothy

 

By:

 

By:

 

Name:

 

Name:

 

Its:

 

Its:

 

Date:

 

Date:



 

 



 

Page 5 of 5

 



 